Taft, J.,
dissents for the reason stated in the majority opinion in State v. Mapp (1960), 170 Ohio St., 427, 433, 166 N. E. (2d), 387, and in the concurring opinion in State v. Jacobellis, 173 Ohio St., 22 at page 29.
Heebeet, J., dissents for the reason stated in the opinion in the case of State v. Mapp, 170 Ohio St., 427, 166 N. E. (2d), 387.
Zimmebman, J., sitting in the place and stead of Weygandt, C. J.
Radcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Zimmebman, J.